Rose, J.
Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered August 11, 2003, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant, an inmate, was indicted for promoting prison contraband in the first degree after he was found to be in possession of a plexiglass shank. He subsequently pleaded guilty to attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to 1½ to 3 years in prison, to run consecutive to the term of imprisonment which he was already serving. Defendant now appeals.
Defendant contends that he was denied the effective assistance of counsel, thereby rendering his guilty plea involuntary. This matter, however, has not been preserved for our review given his failure to move to withdraw his plea or vacate the judgment of conviction (see People v Baldwin, 36 AD3d 1024, 1024 [2007]). Moreover, the narrow exception to the preservation rule is inapplicable inasmuch as defendant did not make any statements during his plea allocution which negated an essential element of the crime or otherwise cast significant doubt on his guilt (see People v Palmer, 36 AD3d 1015, 1015 [2007]; People v Hermance, 12 AD3d 851, 852 [2004]). Even if we were to consider defendant’s claim, we would find it to be unpersuasive. The record demonstrates his attorney’s active preparation of his defense and, contrary to defendant’s protestations, he was afforded ample opportunity to consult with his attorney. We are therefore satisfied that defendant received meaningful rep*1315resentation and his guilty plea was voluntarily, knowingly and intelligently entered. Accordingly, the judgment is affirmed.
Cardona, P.J., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.